Roderick J. Sanchez, as
                                                                      Director of Development
                                                                     Services for the City of San
                                                                      Antonio, the City of San
                                                                    Antonio, Planned Parenthood
                                                                            South Texas,

                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 12, 2015

                                      No. 04-15-00053-CV

                                       Thelma FRANCO,
                                           Appellant

                                                v.

 Roderick J. SANCHEZ, as Director of Development Services for the City of San Antonio, the
    City of San Antonio, Planned Parenthood South Texas, and Delantero Investors, LTD.,
                                         Appellees

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-00039
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
         On February 3, 2015, Appellant Thelma Franco filed a notice of interlocutory appeal
from the trial court’s refusal to grant her request for a temporary injunction. Asserting there was
no signed order, Appellees moved this court to dismiss this appeal for want of jurisdiction.
Subsequently, Appellees advised this court that the trial court had signed an order, and Appellees
filed a copy of the signed order. Appellees’ motion to dismiss this appeal is DENIED.
        On February 4, 2015, citing Rule 29.3, Appellant moved this court for a temporary stay
to prevent the City of San Antonio from issuing a certificate of occupancy for a specific
property. See TEX. R. APP. P. 29.3; Lamar Builders, Inc. v. Guardian Sav. & Loan Ass’n, 786
S.W.2d 789, 791 (Tex. App.—Houston [1st Dist.] 1990, no writ) (requiring a movant for
temporary relief to, inter alia, state “the compelling circumstances which establish the necessity
for the injunction to issue”). Appellant’s motion for a temporary stay is DENIED.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court